NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 22 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

R. JEFFREY EVANS,                                No. 13-55601

              Plaintiff - Appellee,              D.C. No. 8:11-cv-01516-CJC-FFM

  v.
                                                 MEMORANDUM*
SUN LIFE & HEALTH INSURANCE
COMPANY, a Connecticut corporation,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                       Argued and Submitted April 10, 2015
                              Pasadena, California

Before: KLEINFELD, BENAVIDES**, and CLIFTON, Circuit Judges.


       Sun Life & Health Insurance Co. appeals from the district court’s judgment

awarding R. Jeffrey Evans past due benefits under his ERISA plan, attorneys’ fees,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Fortunato P. Benavides, Senior Circuit Judge for the
U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
costs, and interest. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s choice and application of the standard of review to

decisions by fiduciaries in ERISA cases. Abatie v. Alta Health & Life Ins. Co.,

458 F.3d 955, 962 (9th Cir. 2006) (en banc). We affirm.



      Both parties agree that the plan gives Sun Life discretion to determine

eligibility for benefits. Thus, the district court correctly reviewed Sun Life’s

decision for abuse of discretion. Id. at 963. The review is generally limited to the

administrative record. Kearney v. Standard Ins. Co., 175 F.3d 1084, 1090–91 (9th

Cir. 1999) (en banc). The district court did not abuse its discretion by not

expanding the record. Sun Life’s conflict of interest required more skeptical

judicial review. Montour v. Hartford Life & Accident Ins. Co., 588 F.3d 623, 631

(9th Cir. 2009).



      Weighing all the facts and circumstances, we conclude that the district court

correctly found that Sun Life abused its discretion in denying Evans’s long-term

disability benefits application. The record, including the police officer’s

application for a 72-hour detention of Evans and Evans’s medical records, shows

that Evans became disabled before his employment was terminated, and that his


                                          2
psychiatric symptoms improved but not enough to return to work as a trial lawyer

during the 180-day elimination period. Sun Life exhibited bias against Evans,

including its failure to remedy the error caused by another patient’s record mixed

with Evans’s by having another physician review the corrected record despite its

acknowledgment that Evans was entitled to such review, its decision to conduct a

pure paper review, its failure to grapple with treating physicians’ and its own

psychiatrist’s earlier contrary determinations, and its purported reliance on

objective evidence when none could be adduced for the particular condition. See

Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 678 (9th Cir. 2011);

Montour, 588 F.3d at 634, 635.



      Sun Life’s argument that the case should be remanded for determinations on

the amount of past due benefits is unsupported. See Grosz-Salomon v. Paul

Revere Life Ins. Co., 237 F.3d 1154, 1163 (9th Cir. 2001).



      AFFIRMED.




                                          3